DocuSign Envelope ID: BCF11401-AA72-493D-807F-BCEDD49A5918
                        Case 4:19-cv-00140-JM Document 15 Filed 06/03/19 Page 1 of 8



                           CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

                     This Confidential Settlement Agreement and Release (hereinafter, "Agreement") is entered
             into by and between Michael L. Burns ("Employee") and Southern Glazer's Wine and Spirits
             of Arkansas, LLC (the "Company") (Employee and the Company may be collectively referred
             to as the "Parties" or individually as a "Party") and shall be made effective upon execution of this
             Agreement by Employee (the "Effective Date").

                                                             RECITALS

                   WHEREAS , Employee was formerly employed by the Company from June 6, 2018
            through January 28, 2019; and

                    WHEREAS, Employee has alleged against the Company and certain Released Parties
            (defined below) violations of the Fair Labor Standards Act, 29 U .S.C. § 201, et seq., and the
            Arkansas Minimum Wage Act, Ark. Code Atm. § 11-4-201 et seq. , in a lawsuit filed in the United
            States District Court for the Eastern District of Arkansas, styled Michael Burns, Individually and
            on Behalf ofAll Others Similarly Situated v. Southern Glazer 's, Inc., et al. , Case No. 4: 19-cv-140
            (the "Lawsuit"); and

                    WHEREAS, the Company denies the allegations made by Employee, but wishes to settle
            such matters to avoid the expense and uncertainty in engaging in further proceedings related to the
            claims in the Lawsuit; and

                    WHEREAS, the Parties desire to compromise, settle, and forever resolve and dispose of
            all outstanding issues, claims, potential claims, differences, disputes, and other matters between
            them; and

                    NOW, THEREFORE, in consideration of the foregoing, and the promises and other
            consideration herein, the sufficiency and adequacy of which are stipulated and conceded, the
            Parties agree as follows:

                                                         AGREEMENTS

                    1.     Separation from Employment and Final Payments. It is understood and agreed
            that Employee's employment with the Company terminated effective January 28, 2019 (the
            " Separation Date") . Employee acknowledges that Employee received the following:

                            A.       Employee' s regular wages, including overtime, if any, through and
                                     including the Separation Date;

                            B.       Employee ' s normal fringe benefits, such as medical, dental and vision
                                     coverage, in accordance with the terms of any applicable plan, at which time
                                     Employee may be eligible for continued health insurance coverage at
                                     Employee's option, in conformity with the Consolidated Omnibus Budget



                                                              1 of8

                                     Employee .fVl<r:3                  the Company _ _
DocuSign Envelope ID: BCF11401-AA72-493D-807F-BCEDD49A5918
                         Case 4:19-cv-00140-JM Document 15 Filed 06/03/19 Page 2 of 8



                                      Reconciliation Act ("COBRA"), and in conformity with the American
                                      Recovery and Reinvestment Act of2009;

                              C.      All accrued but unused vacation; and

                              D.      Benefits, if any, under any pension, retirement or profit-sharing plan
                                      provided by the Company, which will be determined pursuant to the terms
                                      of such plans.

                   Employee acknowledges that, as of the Separation Date, Employee has been paid all
             amounts due to Employee through the Separation Date, and that except for the Settlement
             Payment specifically set forth in paragraph 3 of this Agreement, neither the Company nor
             any of the Released Parties (defined below) owe any additional amounts to Employee for any
             reason.

                      2.      Release. In return for the promises contained in this Agreement, Employee, on
             behalf of Employee and Employee's spouse, heirs, executors, trustees, representatives, and
             assigns, if any, hereby fully releases the Company, together with its respective present and former
             affiliates, parent organizations and subsidiaries (including, without limitation, Southern Glazer' s
             Wine and Spirits, LLC, Southern Wine & Spirits of America, Inc. , Glazer's, Inc., SWS Holdings,
             Inc., Glazer' s Venture Holdings, Inc., Southern Wine and Spirits Corporation, or any company
             owned by any of the foregoing companies), and their respective present and former officers,
             directors, employees, members, shareholders, agents, trustees, administrators, attorneys and
             insurers (each of whom shall be referred to individually as a "Released Party" and collectively as
             the "Released Parties"), jointly and/or severally, in their individual and official capacities, from
             any and all claims of whatever kind or character, whether known or unknown, suspected or
             unsuspected, asserted or unasserted, as a result of any and all alleged acts or omissions arising in
             whole or in part prior to the Effective Date of this Agreement, including, without limitation, the
             following:

                     •       any action arising under any federal , state, or local statute, such as Title VII of the
                             Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et seq.; The Age
                             Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et
                             seq.; The Civil Rights Act of 1866, as amended, 42 U .S.C. § 1981 ; The Ci vii Rights
                             Act of 1991, as amended, 42 U.S.C. § 1981a; Americans With Disabilities Act, as
                             amended, 42 U.S.C. § 12101 et seq.; Fair Labor Standards Act, as amended, 29
                             U.S.C. § 201, et seq. ; Employee Retirement Income Security Act, as amended, 29
                             U.S.C . § 1000 et seq. ; Family and Medical Leave Act, as amended, 29 U.S.C. §
                             2601, et seq.; the Arkansas Civil Rights Act, Ark. Code Ann. § 16-123-101 , et seq. ;
                             the Arkansas Equal Pay Law, Ark. Code Ann. § 11-4-601, et seq. ; the Arkansas
                             Minimum Wage Act, Ark. Code Ann. § 11-4-201 et seq. , or any other local, state
                             or federal anti-discrimination, anti-retaliation, or civil rights statute, as amended;

                    •        any action under common law or in equity, including, but not limited to, claims
                             based on alleged breach of an obligation or duty arising in contract or tort, such as
                             breach of contract, fraud, quantum meruit, wrongful discharge, defamation,
                                                             2 of8

                                      Employee M                        the Company _ _
DocuSign Envelope ID: BCF11401-AA72-493D-807F-BCEDD49A5918
                        Case 4:19-cv-00140-JM Document 15 Filed 06/03/19 Page 3 of 8



                             infliction of emotional distress, assault, battery, malicious prosecution, false
                             imprisonment, harassment, negligence, gross negligence, and strict liability;

                    •        any claim for lost, unpaid, or unequal wages, salary, bonuses, stock options,
                             commissions, sale proceeds, equity payments, paid-time-off benefits, severance
                             payments, or any other benefits; or

                    •        any other claim, regardless of the forum in which it might be brought, which
                             Employee has, might have or might claim to have against any of the Released
                             Parties, for any and all injuries, damages, wages, benefits, reimbursements,
                             penalties, costs, attorneys ' fees, and/or liability, if any, whatsoever and whenever
                             incurred, suffered, or claimed by Employee.

                   It is expressly agreed and understood by Employee that this release includes, but is
            not limited to, any and all claims arising from or in any way connected with the employment
            relationship between Employee and the Company or any of the Released Parties.

                    3.     Consideration. In consideration of the promises contained herein, including,
            without limitation, the release in paragraph 2 and the confidentiality clause in paragraph 6, within
            fourteen (14) business days after court approval of this Agreement and dismissal of the Lawsuit
            with prejudice, the Company agrees to pay Employee the total consideration of Four Thousand
            Five-Hundred Dollars ($4,500.00) (the "Settlement Payment"). Without limiting the scope of the
            releases contained herein, the Settlement Payment shall be allocated as follows:

                            A.       A check made payable to Michael Bums in the amount of One Thousand
                                     One Hundred Twenty-Five Dollars ($1,125.00), less applicable payroll
                                     taxes and withholding requirements imposed by law, as compensation for
                                     alleged lost wages and that shall be reported on a Form W-2;

                            B.       A check made payable to Michael Bums in the amount of One Thousand
                                     One Hundred Twenty-Five Dollars ($1 ,125.00), as compensation for
                                     alleged compensatory damages and that shall be reported on a Form l 099;
                                     and

                            C.       A check made payable to Sanford Law Firm, PLLC, after a Form W-9
                                     provided to the Company by such law firm, in the amount of Two Thousand
                                     Two Hundred and Fifty Dollars ($2,250.00) for all attorney's fees and costs
                                     connected with the Lawsuit, with such amount reported on a Form 1099.



                   The Settlement Payment shall be made by three checks provided to the Sanford Law Firm,
            PLLC, within fourteen (14) business days after court approval of the Agreement and dismissal of
            the Lawsuit with prejudice.



                                                             3 of8

                                     Employee   J1tft5                 the Company _ _
DocuSign Envelope ID: BCF11401-AA72-493D-807F-BCEDD49A5918
                        Case 4:19-cv-00140-JM Document 15 Filed 06/03/19 Page 4 of 8



                   Employee acknowledges that the Released Parties do not owe Employee any
            additional payments or compensation, except as set forth in this Agreement, and Employee
            acknowledges that the Company's payment of the Settlement Payment is conditioned on
            Employee's compliance with the terms of this Agreement and other existing obligations to
            any of the Released Parties. Employee further acknowledges that any portion of the
            Settlement Payment is sufficient consideration for the promises herein, and Employee would
            not be entitled to any portion of the Settlement Payment if Employee did not sign this
            Agreement.

                    4.       Proceedings and Covenant Not to Sue. Employee ' s release of liability in this
            Agreement is a material provision of this Agreement. Thus, Employee agrees to dismiss with
            prejudice the Lawsuit, without costs, and waive all rights of appeal. Further, Employee agrees to
            take all steps reasonably necessary to facilitate the dismissal with prejudice of the Lawsuit within
            ten (10) business days of receipt of the Settlement Payment if such dismissal is not already
            accomplished. Employee also agrees that should any additional legal action be pursued on
            Employee 's behalf by any person or other entity against any of the Released Parties regarding the
            claims released in this Agreement, Employee will not accept recovery from such action, but will
            assign such recovery to the Company. Employee represents that, as of the Effective Date,
            Employee has not filed any other charge of discrimination, lawsuit or initiated any other
            proceeding against any of the Released Parties. Nothing in this Agreement shall be construed to
            affect the rights and responsibilities of the Equal Employment Opportunity Commission (the
            "Commission"), the National Labor Relations Board (the "NLRB"), or any other federal , state or
            local agency with similar responsibilities to enforce any laws pertaining to employment
            discrimination or retaliation, or union activity or participation. Likewise, this waiver will not be
            used to justify interfering with the protected right of any employee to file a charge or participate
            in an investigation or proceeding conducted by the Commission, the NLRB or any similar agency;
            however, Employee waives the right to any recovery from such proceeding.

                     5.     Tax Consequences. Employee acknowledges that none of the Released Parties
            have made any representations to Employee regarding the tax consequences of this Agreement.
            Employee agrees to pay federal , state, and local taxes, if any, which are required by law to be paid
            with respect to this Agreement except to the extent they are paid directly by the one of the Released
            Parties.

                    6.     Confidentiality. Employee agrees to maintain the confidentiality of the terms of
            this Agreement, and the negotiations leading thereto, and shall not further discuss the Agreement
            (or the negations leading thereto) except to governmental officials; as required by law; to tax
            advisors; to Employee' s attorneys; and to Employee's spouse. Employee shall instruct
            Employee's spouse, attorneys and tax advisors as to the terms of this paragraph and shall insist
            upon their compliance with the same. Employee agrees that strict compliance with this paragraph
            is material and essential to the consideration paid. This Agreement to be approved by the court
            will be submitted under seal in the Lawsuit.

                   7.    Property and Confidential Information. Employee agrees that, by the Effective
            Date, Employee will return to the Company any and all Confidential Information, as defined

                                                             4 of8

                                      Employee~                       the Company _ _
DocuSign Envelope ID: BCF11401-AA72-493D-807F-BCEDD49A5918
                          Case 4:19-cv-00140-JM Document 15 Filed 06/03/19 Page 5 of 8



            below, and any property belonging to any of the Released Parties (including, without limitation,
            laptops, cell phones, PDAs, key cards, digital media storage devices, etc.). Employee represents
            that Employee has not retained any Confidential Information whatsoever.

                    The term "Confidential Information" shall mean all trade secrets, confidential and/or
            proprietary information and materials, in whatever form, whether tangible or intangible, written or
            electronic, of any of the Released Parties, or obtained from any person or entity to which any of
            the Released Parties owes a duty of confidentiality, whether or not labeled or identified as
            proprietary or confidential, including all copies, extracts and derivatives thereof, except to the
            extent that Employee can prove that such information or materials (i) are or become generally
            known to the public through lawful means and through no act or omission of Employee, (ii) were
            part of Employee's general knowledge prior to employment by the Company, (iii) are disclosed to
            Employee without restriction by a third party who rightfully possesses the information and is under
            no duty of confidentiality with respect thereto, or (iv) are disclosed in a manner that would entitle
            Employee to whistleblower immunity under the Defend Trade Secrets Act of 2016.

                    8.      No Future Employment with Company. Employee acknowledges and agrees
            that by signing this Agreement, Employee is voluntarily giving up any right Employee might have,
            if any, to employment with the Company. Employee further agrees not to apply or seek
            employment with the Company at any time.

                    9.     Section 409A. This Agreement is intended to comply with Section 409A of the
           Internal Revenue Code of I 986, as amended ("Section 409A"), or an exemption thereunder and
           shall be construed and administered in accordance with Section 409A. Notwithstanding any other
           provision of this Agreement, payments provided under this Agreement may only be made upon an
           event and in a manner that complies with Section 409A or an applicable exemption. Any payments
           under this Agreement that may be excluded from Section 409A either as separation pay due to an
           involuntary separation from service or as a short-term deferral shall be excluded from Section
           409A to the maximum extent possible. For purposes of Section 409A, each installment payment
           provided under this Agreement shall be treated as a separate payment. Any payments to be made
           under this Agreement upon a termination of employment shall only be made upon a "separation
           from service" under Section 409A. Notwithstanding the foregoing, the Company makes no
           representations that the payments and benefits provided under this Agreement comply with Section
           409A and in no event shall the Company be liable for all or any portion of any taxes, penalties,
           interest or other expenses that may be incurred by Employee on account of non-compliance with
           Section 409A.

                    10.     Miscellaneous.

                            A.      Non-Admission. This Agreement, offer of this Agreement, and compliance
                                    with this Agreement shall not constitute an admission by any of the
                                    Released Parties of any wrongdoing of any kind, nor shall this Agreement
                                    be admissible in any judicial, administrative, or other proceeding as an
                                    admission of liability by any of the Released Parties.



                                                             5 of8

                                     Employee·~                      the Company _ _
DocuSign Envelope ID: BCF11401-AA72-493D-807F-BCEDD49A5918
                        Case 4:19-cv-00140-JM Document 15 Filed 06/03/19 Page 6 of 8



                             B.      Successors/ Assigns. This Agreement shall be binding upon and the benefits
                                     shall inure to the Released Parties and their respective successors and
                                     assigns.

                             C.      Modification/Waiver. This Agreement cannot be modified or terminated
                                     orally, but may be changed only through written addendum executed by all
                                     Parties. No waiver of any of the terms of this Agreement shall be valid
                                     unless in writing and signed by each Party. The waiver by any Party of any
                                     provision of this Agreement shall not be construed as a waiver of any
                                     subsequent breach, nor shall any waiver be construed as a rescission of this
                                     Agreement.

                             D.      Severability. The Parties agree that should any part of this Agreement, or
                                     the reaffirmations made by this Agreement, be determined by a court of
                                     competent jurisdiction to be unenforceable, the Parties intend that the
                                     enforceability of the remaining parts shall not be affected, and said
                                     unenforceable part shall be deemed not to be a part of this Agreement.

                            E.      Choice of Law and Venue. The Parties agree that the terms of this
                                    Agreement shall be governed and construed in accordance with the laws of
                                    the United States of America and the State of Arkansas. All acts
                                    contemplated by this Agreement shall be performed in Little Rock,
                                    Arkansas. Pursuant to this Agreement, venue is mandatory in the state and
                                    federal courts in Little Rock, Arkansas and the Parties hereby consent to
                                    jurisdiction in Little Rock, Arkansas.

                            F.       Counterparts. This Agreement may be executed in counterparts, each of
                                     which will be deemed original, but all of which together will constitute one
                                     and the same instrument. Each party agrees that an electronic signature
                                     hereto will have the same force and effect as a manual signature. A copy of
                                     this Agreement, or a signature hereto, shall have the same force and effect
                                     as an original.

                            G.      Entire Agreement. Employee agrees that in executing this Agreement,
                                    Employee does not rely on any document, representation or statement,
                                    whether written or oral, other than those specifically set forth or referenced
                                    in this written Agreement. The Parties agree that this Agreement constitutes
                                    the entire agreement between Employee and the Released Parties and
                                    supersedes any prior agreements, written or oral, between the Parties, and
                                    contains all agreements between the Parties with respect any manner
                                    whatsoever, EXCEPT nothing in this Agreement shall affect the validity
                                    of any non-disclosure, non-solicitation, non-competition, intellectual
                                    property or confidentiality agreement(s) between any of the Released
                                    Parties and Employee, or common law obligations regarding the same,
                                    which shall remain in full force and effect. No oral understandings or
                                    promises contrary to the terms of this Agreement exist. No prior writing
                                                             6 of8

                                     Employee 'oo__                    the Company _ _
DocuSign Envelope ID: BCF11401-AA72-493D-807F-BCEDD49A5918
                        Case 4:19-cv-00140-JM Document 15 Filed 06/03/19 Page 7 of 8



                                     between the Parties will be used to alter or construe the terms of this
                                     Agreement, except as set forth in this paragraph. Employee acknowledges
                                     that Employee may hereafter discover facts different from or in addition to
                                     those now known or believed to be true, and Employee agrees that the
                                     respective releases and agreements contained herein shall be effective in all
                                     respects notwithstanding such different or additional facts.

                     11 .   Court Approval Required. This Agreement is contingent upon obtaining review
            and approval of the Agreement by the Court in the Lawsuit, and Employee agrees to cooperate
            fully in the preparation and presentation of a joint motion to dismiss. If the Court requires the
            Parties to submit the Agreement for review, the Parties agree to seek leave to submit the Agreement
            under seal so as to preserve the confidentiality of this Agreement.

                    12.   Full Understanding of Agreement. By signing below, Employee understands and
            agrees that Employee:

                             A.      HAS HAD A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS TO
                                     CONSIDER THIS AGREEMENT BEFORE EXECUTING IT. IT IS
                                     AGREED BY THE PARTIES THAT THIS AGREEMENT IS PROVIDED
                                     TO EMPLOYEE ON MAY 9, 2019. EMPLOYEE MAY WAIVE THIS
                                     TWENTY-ONE (21) DAY NOTICE BY EXECUTING THIS
                                     AGREEMENT PRIOR TO THE END OF TWENTY-ONE (21) DAYS;
                                     HOWEVER, THERE IS NO PENALTY FOR EMPLOYEE TAKING THE
                                     FULL TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT
                                     AND SHOULD EMPLOYEE CHOOSE TO WArYE THIS NOTICE,
                                     EMPLOYEE DOES SO KNOWINGLY AND VOLUNTARILY;

                             B.      HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF
                                     THE PROVISIONS OF THIS AGREEMENT;

                             C.      HAS AT ALL TIMES DURING THE COURSE OF THE
                                     NEGOTIATION AND EXECUTION OF THIS AGREEMENT HAD
                                     THE OPPORTUNITY TO DISCUSS THOROUGHLY THIS
                                     AGREEMENT WITH ANY ATTORNEY EMPLOYEE DESIRED
                                     CONCERNING THE TERMS OF THIS AGREEMENT, AND THAT
                                     EMPLOYEE IS HEREBY ADVISED IN WRITING TO CONSULT
                                     WITH AN ATTORNEY OF EMPLOYEE'S CHOICE PRIOR TO
                                     ENTERING INTO THIS AGREEMENT;

                            D.       KNOWINGLY AND VO LUNTARILY AGREES TO ALL OF THE
                                     TERMS SET FORTH IN THIS AGREEMENT;

                            E.       KNOWINGLY AND VOLUNTARILY INTENDS TO BE LEGALLY
                                     BOUND BY THE SAME;



                                                             7 of8

                                      Employee ~                       the Company _ _
DocuSign Envelope ID: BCF11401-AA72-493D-807F-BCEDD49A5918
                        Case 4:19-cv-00140-JM Document 15 Filed 06/03/19 Page 8 of 8



                             F.      KNOWINGLY AND VOLUNTARILY IS GIVING UP ANY RIGHT TO
                                     SUE ANY OF THE RELEASED PARTIES; AND

                             G.      MAY REVOKE THIS AGREEMENT PRIOR TO THE EXPIRATION OF
                                     SEVEN (7) DAYS AFTER THE DATE EMPLOYEE SIGNS IT BY
                                     PROVIDING WRITTEN NOTICE OF THE REVOCATION TO
                                     LAUREN MUTTI, VICE PRESIDENT - LABOR & EMPLOYMENT
                                     COUNSEL. WRITTEN NOTICE OF REVOCATION MUST BE SENT
                                     TO: LAUREN MUTTI, VICE PRESIDENT - LABOR & EMPLOYMENT
                                     COUNSEL, SOUTHERN GLAZER'S WINE AND SPIRITS, LLC,
                                     LAUREN.MUTTI@SGWS.COM, 14911 QUORUM DR., SUITE 150,
                                     DALLAS, TX 75254. IF EMPLOYEE REVOKES THIS AGREEMENT,
                                     EMPLOYEE SHALL NOT BE ENTITLED TO RECEIVE ANY
                                     PAYMENT UNDER IT. ANY PAYMENT OBLIGATION OF THE
                                     COMPANY SHALL NOT COMMENCE UNTIL THE EFFECTIVE
                                     DATE AND COURT APPROVAL OF THE AGREEMENT.

                     IN WITNESS WHEREOF, the Parties have executed this Agreement and make it effective
            as set forth above.




            Michael L. Burns - Employee

            Date signed:   S - ~ a- I 1


            The Sanfor
            By:




            Southern Glazer's Wine and Spirits of Arkansas, LLC
            By: Alan N. Greenspan
                 Executive Vice President and General Counsel
                         5/29/2019 | 10:34 AM PDT
            Date signed: _ _ _ _ __




                                                             8 of8

                                     Employee ~                      the Company _ _
